Citation Nr: 0414914	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  96-42 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected multiple sclerosis with optic neuritis, manifested 
by decreased visual acuity and visual fields, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1974 
to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action of the 
New Orleans, Louisiana, Regional Office (RO) which granted 
service connection for multiple sclerosis with optical 
neuritis and assigned a 30 percent rating.  The veteran 
continues to disagree with the level of disability assigned.  
The Board notes that this claim was remanded by the Board in 
February 2001.  That development having been completed, this 
claim now returns before the Board.

Also by the January 1996 rating action, the RO granted 
service connection for chronic obstructive pulmonary disease 
(COPD) and assigned a 10 percent evaluation to this 
disability.  The issue regarding the rating assigned to the 
service-connected COPD was included in the supplemental 
statement of the case that was furnished to the veteran in 
August 1997.  A complete review of the claims folder 
indicates that the veteran did not submit a substantive 
appeal concerning this rating issue.  Accordingly, the issue 
regarding the rating of the service-connected COPD is not 
before the Board for appellate consideration at this time.

Finally, the Board notes that the veteran was granted service 
connection for urinary frequency/urgency as secondary to his 
service connected multiple sclerosis disability, by a May 
2003 rating decision.  As such, the issue in appellate status 
is as listed above.


FINDINGS OF FACT

1.  The veteran's multiple sclerosis is manifested by optic 
neuritis with 5/200 visual acuity in the right eye, and no 
more than 20/40 visual acuity in the left eye.

2.  Service connection is also in effect for a urinary 
disorder secondary to multiple sclerosis separately rated as 
10 percent disabling. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
optic neuritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.84a, 4.124a, Diagnostic Code 6074 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the record shows that in June 2001, the RO 
informed the veteran of the VCAA and the requirements 
necessary to establish his claim.  He was also informed of 
what evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the statement of the 
case, and supplemental statements of the case and a Board 
remand, he was informed of the criteria necessary to 
establish his claim and the pertinent law and regulations.  
These documents also informed the veteran of the cumulative 
evidence obtained.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The RO has obtained all available evidence identified 
by the veteran and numerous VA examinations have been 
conducted during the appeal period.  

The Board notes that the June 2001 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The VA also has not informed the veteran to 
submit evidence in his possession pertinent to his claim as 
required by 3.159.

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by these defects.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran has submitted several copies of his prescriptions 
for eyewear, and it is noted that the veteran was seen 
periodically throughout the course of this appeal for updates 
of his eyewear prescription, and follow-up on his optic 
neuropathy and multiple sclerosis.

The veteran received a general medical examination in October 
1995.  The report of that examination indicates that the 
veteran at that time complained of occasional right-sided 
weakness when exerting himself, and continuous numbness on 
that same side.  He also complained of diminished vision in 
the right eye.  He indicated that he had been having 
occasional right pleuritic chest pain for approximately one 
month.  Upon examination, the veteran's eyes were PERRLA 
positive, but there was a slow reaction of the right eye.  
The extraocular movement was intact, but there was diminished 
vision in the right eye.  The veteran's deep tendon reflexes 
were 2+ bilaterally.  The cranial nerves were grossly intact.  
The strength was 3/4 in the right arm, 4/4 in the rest of the 
muscles, and he also has a mildly diminished sensation in the 
right arm from the shoulder to the hand.  The veteran was 
diagnosed with multiple sclerosis with optic neuritis and 
partial blindness in the right eye.  The examiner indicated 
that currently, the multiple sclerosis was mildly symptomatic 
regarding musculoskeletal symptoms.

The eye examination showed corrected visual acuity in the 
right eye of 20/20 J1 nil and 20/20 J1 in the left eye.  
There was generalized constriction in the field of vision in 
the right eye and there was generalized reduction in the 
sensitivity in the right eye.  The diagnosis was old case of 
multiple sclerosis involving the optic nerve wit optic 
neuritis, which was showing temporal pallor in the right eye

The veteran received a hearing at the RO in February 1997.  
The transcript of that hearing indicates that the veteran 
reported that he felt his eyesight had recently become worse, 
particularly in his right eye.

The veteran received a VA neurological examination in March 
1997.  The report of that examination indicates, in relevant 
part, that the veteran had no sensory or motor complaints or 
problems with balance or coordination, and was able to work 
full time.  He noted that he did tend to fatigue somewhat 
easily.  On neurologic examination, his mentation was normal.  
Cranial nerve examination throughout was unremarkable with 
the exception of the eyes.  He did have a visual field defect 
and an enlarged blind spot in the right eye, and the right 
disc was somewhat paler than the left.  Also, on moving his 
eyes through the range of motion to the sides and above, he 
had fine nystagmus in all directions, but this was noted to 
be not necessarily pathological.  The motor examination 
revealed normal muscle tone and strength with no atrophy, 
fasciculation, or abnormal movements detectable.  Sensory 
examination was intact to all modalities.  Coordination, 
gait, station, and Romberg was normal.  Deep tendon reflexes 
were 1+ and symmetrical.  The examiner indicated that 
demyelinating disease was strongly suspected, although the 
hard abnormalities on examination all pointed to the optic 
nerve.

A VA eye examination was conducted in March 1997.  The 
examination revealed vision in the right eye of finger count 
at 1 ft. without correction.  Vision in the left eye was 
20/40 without correction.  Near vision in the right eye was 
20/400 without correction.  Near vision in the left eye was 
20/50 without correction.  The best-corrected vision in the 
right eye at distance 20/200 and near of 20/200.  In the left 
eye, the best-corrected vision was 20/20 at distance and 
20/20 at near.  The corneas were clear.  Anterior chambers 
were deep and clear.  The lenses were clear.  Applanation 
tension was 14 in both eyes.  The pupils appeared to react 
normally, however, sluggishly, in both eyes.  Extraocular 
muscles were orthophoric with full gaze.  The visual field 
appeared normal in the left eye.  Vision was too poor to test 
in the right eye.  Fundus examination showed 0.4 cup disc 
ratio in both eyes.  There appeared to be temporal pallor 
present of the right optic nerve.  The left optic nerve 
appeared of normal color.  Margins were sharp in both eyes.  
The macula, vessels, and periphery appeared within normal 
limits.  The veteran was diagnosed with optic atrophy of the 
right eye, apparently secondary to multiple attacks of optic 
neuritis in the past by history, and myopic astigmatism of 
both eyes.  

As to impairment of field of vision, the average concentric 
contraction in the right eye was approximately 33 degrees, 
and in the left eye approximately 47 degrees, to include 
bilateral scotomas.

The examination indicated that the veteran, with multiple 
sclerosis by history, apparently had multiple attacks of 
optic neuritis in the right eye, resulting in a degree of 
optic atrophy in the right eye, resulting in legal blindness.  
The left eye still was 20/20 with best correction.  The 
examiner indicated that the veteran should have regular eye 
examinations.

The veteran received a VA examination November 1998.  At that 
time, the veteran was noted to have visual acuity in the 
right eye of 20/400.  The cornea and lens were clear.  The 
retina showed pallor of the temporal third of the optic 
nerve.  There was also mottling at the macular area.  Visual 
acuity of the left eye was 20/20.  The cornea and lens were 
clear, and the retina was normal.  The optic nerve was pink 
and macula appeared in good shape.  Ocular motility was full 
in all directions, and there was no double vision.  Lids were 
in good position with ptosis.  The veteran was diagnosed with 
right eye partial optic atrophy, with best vision of 20/400.  
The veteran's left eye was found to have myopia, astigmatism, 
and presbyopia, corrected to 20/20, J2 with bifocal glasses.  

The examiner indicated that the need for glasses on the left 
eye to corrective myopia, astigmatism, and presbyopia, was of 
developmental origin, and could not be related directly or 
indirectly to any activity in or out of service.  The 
examiner also pointed out that there was no significant 
impairment of the veteran's musculoskeletal function at that 
time.  The examiner noted that the veteran was visually 
qualified in the left eye with bifocal glasses for all 
routine daily activities at home, work, and school.  The 
condition of both eyes was considered to be permanent and 
stable.  Visual acuity of the veteran's left eye at that time 
appears to have been done only to plot a blind spot in that 
eye.  Field of vision testing of the right eye showed 
approximately 34 degrees of average concentric contraction, 
to include a scotoma.  Complete field of vision testing of 
the left eye was not done.

The veteran received a neurological examination in November 
1998.  The veteran noted that he had just light perception in 
the right eye, and occasionally from the corner of the eye he 
could see hand movements.  He noted that he has been declared 
legally blind in his right eye.  According to the veteran, he 
has noticed intermittent numbness in the right arm with right 
fingers.  The veteran said he had not ever been treated with 
any kind of special treatment for his multiple sclerosis.  He 
had no history of any double vision or any balance trouble.  
On general physical examination, the veteran's mental status 
was within normal limits.  Cranial nerve examination showed 
the most impressive finding was optic atrophy on the right 
side.  He had an enlarged blind spot and also a central 
scotoma on the right side.  The rest of the cranial nerves 
were within normal limits.  Motor examination showed good 
strength, however the veteran had hyperreflexia bilaterally 
and no Babinski sign.  Sensory examination showed he had some 
decreased sensation on the dorsum of the right hand, 
otherwise general sensory examination was within normal 
limits.  The veteran also had a visually evoked response 
which was markedly abnormal on the right side and normal on 
the left side.  The somatosensory evoked potential from the 
lower and upper extremities was within normal limits.  The 
examiner indicated that there was no doubt that the veteran 
had multiple sclerosis because he had optic atrophy with the 
central scotoma and large blind spot.  In addition he had 
definite evidence on his MRI which had multiple demyelinating 
lesions in the subcortical area bilaterally.  The examiner 
indicated that the common cause of optic neuritis and optic 
atrophy in a young person is a demyelinating disorder like 
multiple sclerosis.

The veteran received a VA eye examination in November 1999.  
At that time the veteran noted that he had worn glasses for 
the correction of myopia and astigmatism since high school.  
Corrected visual acuity in the right eye was 20/60.  The 
cornea and lens were clear.  The retina showed 1+ pallor of 
the optic nerve.  Corrected visual acuity of the left eye was 
20/30.  The cornea and lens were clear.  The retina was 
within normal limits.  The examiner diagnosed the veteran 
with myopia, astigmatism, and presbyopia, which could be 
fully corrected with glasses.  The veteran was also diagnosed 
with a history of multiple sclerosis with partial optic 
atrophy of the right eye.  The examiner noted that myopia, 
astigmatism, and presbyopia are of developmental origin and 
could not be related directly or indirectly to multiple 
sclerosis.  The examiner indicated that the condition 
appeared permanent and stable.

The veteran received a VA neurologic examination in November 
1999.  The veteran at that time reported that he had episodes 
where his arms became heavy and he was unable to hold them 
up.  At that time, they would also lose feeling.  The veteran 
also reported another occasion when he had lack of 
coordination of his right arm.  The examiner noted that a 
detailed neurologic examination showed optic atrophy of the 
right eye with a Marcus-Gunn pupil.  Reflexes of the right 
upper extremity were noted to be very brisk.  The examiner 
diagnosed the veteran with multiple sclerosis by history, and 
noted that the veteran had lost functional sight in the right 
eye.

An MRI of his brain was conducted in October 2000.  The study 
noted normal flow void in the internal carotid arteries and 
the branches bilaterally.  Scattered variable sized T2 bright 
foci were present in the periventricular white matter 
bilaterally.  These abutted the ventricle on the right.  The 
examiner noted that white matter changes are uncommonly seen 
in a patient aged 45 years, making the demyelinating disease 
a more likely consideration.  In addition, these foci on the 
Proton density weighted images were hyperintense.  They were 
isointense to hypointense on the T1 weighted images.  Mild 
mucosal thickening of the ethmoid air cells bilaterally was 
seen.  Maxillary sinuses were well aerated.  Sphenoid sinuses 
were well aerated, and pituitary was within normal limits.  
The veteran received treatment at a VA facility 
intermittently during 2000 and 2002.

The veteran received a hearing before the undersigned 
Veterans Law Judge in January 2001.  The veteran reported 
that he felt his vision had become worse.  The veteran 
reported that he was having difficulty with his coursework, 
because it required a great deal of reading.  The veteran 
also indicated that he has been in several accidents due to 
his vision, and had lost time from work because of his eye 
condition.

The veteran received a VA neurological examination in January 
2002.  At that time, the veteran reported that his main 
concern was that his eyesight had gotten worse.  The veteran 
also indicated that, in the last 9 to 12 months, he had 
noticed poor short-term memory.  He indicated that for the 
last six to nine months, he had been having episodes in which 
he would developing numbness on his right side involving the 
arm and leg, but not the face.  The veteran reported that his 
symptoms would come on gradually, starting in the hand and 
moving up the arm, and then down the trunk into the leg.  
These episodes lasted 10 to 16 minutes, and occurred two to 
three times today, and would clear suddenly with complete 
resolution.  The veteran denied any weakness or paralysis 
associated with these episodes.  He also denied any slurred 
speech and double vision or loss of consciousness.

Upon examination, the veteran appeared alert, oriented, and 
appropriate.  He was well dressed and well groomed.  He was 
oriented to time, place, and person.  His speech was clear.  
Language was normal.  Veteran had normal attention and 
concentration.  He could spell the word "house" forward and 
backward.  The veteran had adequate general knowledge, and he 
had no trouble following a three-step command.  On memory 
testing, the veteran could easily retain 3 given objects, but 
could not recall any of them at 10 minutes.  Upon cranial 
nerve examination, the examiner noted that deficits were 
limited to the optic nerve.  The right eye had visual acuity 
of 20/400 even when corrected.  The left eye had 20/70 
corrective vision.  Pupils were 4 mm, equal, round, and 
reactive.  The right optic disc showed temporal pallor and 
atrophy.  The left optic disc appeared normal.  Extraocular 
movements were full.  There was no nystagmus.  Visual fields 
were intact to confrontation.  Facial sensations were intact.  
Face was symmetrical.  Tongue protruded well and midline, 
palate elevated well.  In summary, cranial nerve examination 
I-XII was intact except deficits in the right optic nerve.  
Motor system examination revealed a 5/5 strength.  Muscle 
tone and bulk were normal.  There were no involuntary 
movements.  Sensory system examination revealed normal 
sensations to touch, pinprick, joint, vibration, and position 
sense in all four limbs as well as in the face.  Reflex 
examination showed deep tendon reflexes to be two plus in the 
upper extremities and two plus in the lower extremities, 
including ankle jerks.  Both plantars were downgoing.  There 
were no pathological reflexes.  The veteran's cerebellar exam 
showed normal gait.  Finger to nose testing was performed 
well.  There are no audible bruits.  The examiner noted the 
veteran's MRI report from October 2000 of the veteran's 
brain, which reportedly showed scattered variable sized foci 
in the periventricular white matter bilaterally.  The 
examiner's impression was a previous diagnosis of multiple 
sclerosis.  Neurological evaluation today only showed 
objective evidence of right optic atrophy, but the patient's 
motor, sensory, cerebellar reflex, and other cranial nerve 
examination was unremarkable.  The veteran also performed 
well on cognitive testing, other than he could not recall the 
three given items.  The examiner noted that the veteran's 
symptoms as described were atypical, and he thought it was 
doubtful whether there was any relation between these and his 
previously diagnosed multiple sclerosis.

The veteran received a VA examination for his eye disability 
in February 2002.  The report of that examination indicates, 
in relevant part, that the veteran's right eye uncorrected 
vision was near 20/800 and far 20/400, and corrected right 
eye vision was near 20/800 and far 20/400.  The veteran's 
left eye uncorrected vision was near of 20/70, and far of 
20/60, and left eye corrected vision was near 20/20, and far 
of 20/25.  The examiner diagnosed the veteran with a history 
of bilateral optic neuritis secondary to multiple sclerosis.  
The examiner indicated that the severity of the optic 
neuritis was profound on the right side with severely 
constricted visual field, and decreased visual acuity.  The 
examiner indicated that the severity on the left side was 
subtler, with only minimal constriction of visual field and 
decreased vision.  Field of vision testing showed 
approximately 25 degrees of average concentric contraction in 
the right eye and approximately 49 degrees of average 
concentric contraction in the left eye, to include scotomas.

The veteran received a comprehensive VA examination in May 
2002.  The report of that examination indicates, in relevant 
part, that the veteran reported some dizziness if rising too 
quickly from a laying or sitting position.  The veteran 
indicated that he had been noticing some problems with his 
memory since he was diagnosed with multiple sclerosis.  The 
examiner noted that examinations have not documented or 
supported this diagnosis as the veteran had answered 
questions on the Folstein Mini Status examinations 
appropriately.  He admitted intermittent numbness and 
tingling of his right arm and the right side of his body.  He 
stated that these episodes lasted for at least one hour, but 
would resolve spontaneously.  Upon examination, there was no 
evidence of hypertension.  The veteran was right-hand 
dominant.  The veteran had a normal posture and gait.  He did 
not require an armrest to get up or the use of the hallway 
railing.  Eyes were noted to be equal, round, and reactive to 
light.  Cardiovascular and abdominal examinations were 
normal.  He was noted to be able to move out joints and 
musculature without any significant restrictions.  There was 
no joint swelling, no erythema, and no stiffness.  His 
musculature was symmetrical with tone, with no atrophy or 
muscle wasting.  Neurologically, the veteran was noted to be 
alert and oriented times three.  A Folstein Mini-Mental 
Status examination was done on the veteran, and his score 
overall was 28, with a score of 24 or more considered normal.  
The veteran had problems identifying the season stating that 
it was summer when it was actually spring, and the veteran 
had problems with serial 7s, which is a test of attention and 
concentration.  However, considering his perfect score on all 
other entities, overall the veteran was found to not have a 
significant problem with memory.  Cranial nerves were intact 
except for his optic nerve damage.  His sensation was intact 
to light touch, pinprick, and vibratory sensation.  His deep 
tendon reflexes were 2+ throughout in the upper extremities 
and lower extremities.  His gait was normal. Negative 
Babinski and Romberg signs.  There was no history of 
seizures.  The veteran was diagnosed with multiple sclerosis 
manifested by primarily bilateral optic neuritis, right 
greater than left.  Subjectively, the veteran had some right-
sided body tingling intermittently, which the examiner 
indicated may not be related to multiple sclerosis, and other 
testing would be done to exclude possibilities related to a 
transient ischemic attack.  Carotid Doppler and 
echocardiogram were negative.  The examiner indicated that he 
felt the veteran's multiple sclerosis optic neuritis would 
moderately or severely impair his employment, but, 
considering all the veteran's service connected disabilities, 
he was still not precluded from employment.

In a VA opinion submitted in April 2003, a neurologist 
indicated that the veteran's recent MRI revealed a few 
subependymal lesions with no evidence of edema or 
enhancement, consistent with inactive multiple sclerosis 
plaques.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. See 38 C.F.R. § 4.7 
(2003).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

A 30 percent evaluation is currently assigned for the 
veteran's multiple sclerosis under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8018.  Under Diagnostic Code 
8018, a 30 percent evaluation is the minimum evaluation 
assignable for multiple sclerosis.  For the minimum rating, 
there must be ascertainable residuals.  Determinations as to 
the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability; must 
be approached on the basis of the diagnosis recorded. 
Subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  

It is of exceptional importance that when ratings in excess 
of the prescribed minimum ratings are assigned, the 
Diagnostic Codes utilized as bases of evaluation be cited, in 
addition to the Codes identifying the diagnosis.  

The note immediately following the heading of 38 C.F.R. § 
4.124a specifies that, with neurological disorders such as 
multiple sclerosis and its residuals, such disorders may be 
rated in proportion to the impairment of motor, sensory, or 
mental function, and direct consideration of such 
symptomatology as psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  This note also 
specifies that, where there is partial loss of use of one or 
more extremities from neurological lesions, that neurologic 
loss is evaluated by comparison with the mild, moderate, 
severe, or complete paralysis of peripheral nerves.

Optic neuritis is to be rated on the underlying disease and 
the impairment of visual acuity or field loss is to be 
combined therewith. 38 C.F.R. § 4.84a, Diagnostic Code 6026.

Under the relevant codes regarding optic neuritis, the Board 
notes that ratings on account of visual impairments 
considered for service connection are, when practicable, to 
be based only on examination by specialists.  Such special 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  The best distant vision obtainable after best 
correction by glasses will be the bases of rating, except in 
cases of keratoconus, in which contact lenses are required.  
38 C.F.R. § 4.75.

Diagnostic Codes 6071 through 6074 of the Schedule address 
impairment of visual acuity when the vision in one eye is, as 
in the present case, rated as 5/200.  These diagnostic codes 
provide for ratings ranging between 30 and 100 percent 
depending on the visual acuity impairment of the other eye, 
the minimum rating of 30 percent being warranted under 
Diagnostic Code 6074 when the vision in that other eye is 
20/40 or better.  Ratings higher than 30 percent would be 
warranted, under Diagnostic Codes 6071 through 6073, if the 
vision in the other eye were 20/50, or worse. See 38 C.F.R. § 
4.84a, Diagnostic Codes 6071-6074 (2003).

Impairment of the visual field is rated under the provisions 
of 38 C.F.R. § 4.84a, Diagnostic Code 6080.  A 30 percent 
rating is assigned in the following instances: homonymous 
hemianopsia; or unilateral concentric contraction to 5 
degrees, or bilateral concentric contraction to 45 degrees 
but not to 30 degrees.  A 50 percent rating would be 
warranted for bilateral visual field concentric contraction 
to 30 degrees but not to 15 degrees.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III. The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field. The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2003).

Normal visual field extent at the eight principal meridians 
consist of: 85 degrees temporally; 85 degrees down 
temporally; 65 degrees down; 50 degrees down nasally; 60 
degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 
degrees up temporally.  38 C.F.R. § 4.76a, Table III (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2003). A 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14. However, if a veteran 
has separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The veteran's statements regarding the severity of his 
disabilities are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). However, these statements must be considered with 
the clinical evidence in conjunction with the appropriate 
rating criteria.

The Board again notes that the veteran is already receiving a 
separate rating for urinary frequency/urgency as secondary to 
his service connected multiple sclerosis. 

In sum, as set forth above, the veteran is currently assigned 
a 30 percent disability rating for multiple sclerosis, which 
is the minimum evaluation assignable for multiple sclerosis 
and which reflects ascertainable residuals of multiple 
sclerosis under the governing rating criteria.  38 C.F.R. § 
4.124a, Diagnostic Code 8018.  For a higher rating to be 
warranted, separately-ratable symptoms or manifestations of 
multiple sclerosis would have to be identifiable.

In the present case, the veteran was originally rated at the 
minimum 30% evaluation for multiple sclerosis, without 
separate evaluations for the various manifestations of this 
disease.  In this regard however, the Board notes, as above, 
that, although a 30% rating is the minimum rating warranted 
under Diagnostic Code 8018, for multiple sclerosis, because 
the veteran now has separately compensable distinct 
disabilities resulting from his multiple sclerosis, namely, 
urinary frequency/urgency, and optic neuritis, it would be 
more accurate for him to now be rated separately for each 
disability incurred as a result of multiple sclerosis, rather 
than being rated at the minimum level of 30% for the entirety 
of his multiple sclerosis symptomatology.  Therefore, the 
Board is of the opinion that the veteran's optic neuritis 
would be more properly rated under the relevant eye 
disability codes, in the same manner that his urinary 
frequency/urgency is currently rated under the codes 
appropriate for that disability, rather than having all the 
veteran's disabilities relating to his multiple sclerosis be 
rated under the minimum rating of 30%, under Diagnostic Code 
8018.

In this regard, since the evidentiary record shows that the 
vision in the veteran's left eye is 20/20, and that his 
vision in his right eye, resulting from his optic neuritis, 
is 5/200, a rating of 30 percent is appropriate under 
Diagnostic Code 6074 of the Schedule.  As to a rating for 
impairment of field of vision, the test findings do not show 
the presence of the degree of central contraction as to 
satisfy the rating criteria for a rating in excess of 30 
percent.

Therefore, the Board finds that the veteran is currently 
properly rated as 30 percent disabling for his optic 
neuritis, as secondary to his service connected multiple 
sclerosis under Diagnostic Code 6074.

The Board notes that it has considered an additional separate 
rating for the veteran's complaints of numbness and tingling 
of his right arm and the right side of his body, particularly 
in light of a finding in an October 1995 VA examination which 
indicates that the veteran was mildly symptomatic regarding 
musculoskeletal symptoms.  However, a VA examination dated 
November 1999 found the veteran to have no significant 
impairment of his musculoskeletal function, and a January 
2002 VA neurologic evaluation only showed objective evidence 
of right optic atrophy, with the patient's motor sensory, 
cerebellar reflex, and other cranial nerve examinations being 
unremarkable, and the examiner found at that time that it was 
doubtful whether there was any relation between the veteran's 
reported symptoms  of numbness and tingling, and his 
previously diagnosed multiple sclerosis.  Therefore, 
considering all evidence of record, the Board does not find 
that the veteran would warrant a separate rating for numbness 
and tingling of his right arm and the right side of his body, 
as due to multiple sclerosis, at this time.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for optic neuritis due to multiple 
sclerosis, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.


ORDER

Entitlement to an increased initial rating for optic neuritis 
as secondary to the veteran's service connected multiple 
sclerosis, currently evaluated as 30% disabling, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



